

AGREEMENT OF LEASE


made as of this 10 day of April, 2010, by and between JQ1 ASSOCIATES, LLC, a New
York limited liability company, having its principal office at 100 Jericho
Quadrangle, Jericho, New York 11753, hereinafter referred to as “Landlord” and
INTELLICHECK MOBILISA, INC., with offices located at 191 Otto Street, Port
Townsend, WA  98368, hereinafter referred to as “Tenant”.


WITNESSETH:            Landlord and Tenant hereby covenant and agree as follows:
 
SPACE
 
1.         Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord the space consisting of Suite 202 substantially as shown on the rental
plan initialed by the parties and made part hereof as Exhibit 1 in the  building
known as 100 Jericho Quadrangle, Jericho, New York, 11753 (the “Building”),
hereinafter referred to as the “Demised Premises”. The parties agree that for
all purposes of this lease the Demised Premises consist of 9,233 rentable square
feet.  Tenant shall also be permitted to use, on a non-exclusive basis, in
common with other tenants at the Building, the common facilities of the
Building. Such use of such facilities shall be subject to such reasonable rules,
regulations and procedures governing the use thereof as Landlord shall from time
to time promulgate.
 
TERM
 
2.         A.         The term of this lease (“Lease”) shall commence on
September 1, 2010, hereinafter referred to as the “Term Commencement Date”, and
shall terminate on March 31, 2018, hereinafter referred to as the “Expiration
Date”, unless earlier terminated or extended as provided herein.


B.         If, on the foregoing date specified for the Term Commencement Date,
"Landlord's Initial Construction" (as defined in Article 5 hereof) shall not be
"substantially completed" in accordance with Schedule A annexed hereto, then the
Term Commencement Date shall be postponed until the date on which Landlord's
Initial Construction shall be "substantially completed" and the term of this
Lease (hereinafter referred to as the "Demised Term") shall be extended so that
the Expiration Date shall be seven (7) years and seven (7) months after the last
day of the month in which the Term Commencement Date occurs.  "Substantially
completed" as used herein is defined to mean when the only items of Landlord's
Initial Construction to be completed are those which do not materially interfere
with Tenant's use and occupancy of the Demised Premises.  Should the Term
Commencement Date be a date other than the first day of the month, Tenant shall
pay a pro rata portion of the rent from such date to the first day of the
following month.


C.         Notwithstanding anything to the contrary contained herein, Tenant
shall have reasonable access to the Demised Premises at least three (3) weeks
prior to the Term Commencement Date for the purpose of installing cable,
equipment, furniture and fixtures and for readying the Demised Premises for
Tenant’s occupancy, provided that such access does not interfere with or delay
the implementation and completion of Landlord’s Initial Construction.  Said
occupancy during such three (3) week prior access period shall be subject to all
rights and obligations of this Lease except the obligation to pay rent,
additional rent or other financial obligations under the terms of the Lease.
 
RENT
 
3.         A.         Tenant agrees to pay the base annual rental and
electricity rate in equal monthly installments in advance, on the first day of
each calendar month during the Demised Term at the office of Landlord, except
that Tenant shall pay the first monthly installment on execution hereof.  Tenant
shall pay the rent as above and as hereinafter provided, without any set off or
deduction whatsoever.  As used herein, the term “Lease Year” shall mean each
consecutive twelve (12) calendar month period, the first such period commencing
on the Rent Commencement Date (as hereinafter defined) and ending on the day
immediately preceding the first anniversary of the Rent Commencement Date;
provided, however, if the Rent Commencement Date shall be a date other than the
first day of a calendar month, then the first Lease Year shall commence on the
Rent Commencement Date and shall end on the last day of the month in which the
first anniversary of the Rent Commencement Date shall occur.  The “Rent
Commencement Date” shall be seven (7) months after the Term Commencement Date.

 
Intellicheck Mobilisa, Inc.
Page 1

--------------------------------------------------------------------------------

 

B.         The base annual rental and electricity rate payable by Tenant shall
be as set forth below:



               
Total Base
   
Monthly Base
     
Base Annual
   
Base Annual
   
Annual Rental and
   
Annual Rental and
     
Rental Rate (1)
   
Electric Rate (2)
   
Electricity Rate (1, 2)
   
Electricity Rate (1, 2)
                           
Lease Year 1
  $ 267,757.00     $ 30,930.55     $ 298,687.55     $ 24,890.63  
Lease Year 2
    275,789.71       30,930.55       306,720.26       25,560.02  
Lease Year 3
    284,063.40       30,930.55       314,993.95       26,249.50  
Lease Year 4
    292,585.30       30,930.55       323,515.85       26,959.65  
Lease Year 5
    301,362.86       30,930.55       332,293.41       27,691.12  
Lease Year 6
    310,403.75       30,930.55       341,334.30       28,444.52  
Lease Year 7
    319,715.86       30,930.55       350,646.41       29,220.53                
                   
Renewal Period:
                               
Lease Year 8
  $ 329,307.34     $ 30,930.55     $ 360,237.89     $ 30,019.82  
Lease Year 9
    339,186.56       30,930.55       370,117.11       30,843.09  
Lease Year 10
    349,362.15       30,930.55       380,292.70       31,691.06  
Lease Year 11
    359,843.02       30,930.55       390,773.57       32,564.46  
Lease Year 12
    370,638.31       30,930.55       401,568.86       33,464.07  



(1)
Subject to tax escalations pursuant to Article 11.

(2)
$30,930.55 included electric is subject to escalations pursuant to Schedule C.



C.         If Tenant shall fail to pay when due any installment of base annual
rent or any payment of additional rent for a period of five (5) business days
after such installment or payment shall have become due, Tenant shall pay
interest thereon at the lesser rate of (i) four percent (4%) per annum in excess
of the prime interest rate of Citibank, N.A., as publicly announced from time to
time or, if Citibank, N.A. shall cease to exist or announce such rate, any
similar rate designated by Landlord which is publicly announced from time to
time by any other bank in the City of New York having combined capital and
surplus in excess of One Hundred Million and 00/100 Dollars ($100,000,000)
("Prime Rate"), or (ii) the maximum rate of interest, if any, which Tenant may
legally contract to pay, from the date when such installment or payment shall
have become due to the date of the payment thereof, and such interest shall be
deemed additional rent. In addition, Tenant shall pay to Landlord a late fee in
the amount of five percent (5%) of such overdue amount to compensate Landlord
for its administrative costs associated with such failure to timely pay after
such five (5) business day grace period hereinabove provided. Such fee shall be
deemed additional rent and shall be payable immediately upon demand.  This
provision is in addition to all other rights or remedies available to Landlord
for nonpayment of base annual rent or additional rent under this Lease and at
law and in equity.


D.         Anything contained herein to the contrary notwithstanding, Tenant
shall be entitled to occupy the Demised Premises without any obligations to pay
base annual rent for the first, second, third, fourth, sixth, eighth, and tenth
months of the Demised Term, commencing on the Term Commencement Date.  Such
occupancy shall be subject to all of the other terms, covenants and conditions
set forth in this Lease.
 
USE
 
4.         Tenant shall use and occupy the Demised Premises only as executive
and administrative offices for its business and for no other purpose.  Neither
Tenant, nor its successors, subtenants or assigns shall utilize the Demised
Premises to conduct a “boiler room” operation as such term is understood in the
securities business or a financial services business that is not a member of the
New York Stock Exchange.
 
LANDLORD’S ALTERATIONS FOR TENANT
 
5.         Landlord, at its expense, will perform the work and make the
installations as set forth in the Plan and Schedule A annexed hereto, which is
sometimes herein referred to as the "Landlord's Initial Construction".  Tenant
shall not alter, demolish or remove Landlord's Initial Construction, or any part
thereof, unless Tenant shall, prior to the commencement thereof, obtain
Landlord's written consent thereto, and pay to Landlord a sum, fixed by
Landlord, for the restoration thereof.

 
Intellicheck Mobilisa, Inc.
Page 2

--------------------------------------------------------------------------------

 
 
UTILITIES
 
6.         Landlord, during the hours of 8:00 A.M. to 6:00 P.M. on weekdays and
on Saturdays from 9:00 A.M. to 1:00 P.M. (“Working Hours”), excluding legal
holidays (presently, New Year’s Day, Martin Luther King’s Birthday, President’s
Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas
Day), shall furnish the Demised Premises with heat and air-conditioning
(excluding supplemental air conditioning) in the respective seasons, furnish
elevator service to the Demised Premises and provide the Demised Premises with
electricity for lighting and usual office equipment pursuant to Schedule C.
 
LANDLORD'S REPAIRS AND MAINTENANCE
 
7.         Landlord, at its expense, will make all repairs to and provide the
maintenance for the common areas and base systems of the Building as set forth
in Schedule B, except such repairs (whether structural or otherwise) and
maintenance as may be necessitated by the negligence, improper care or use of
such premises and facilities by Tenant, its agents, employees, licensees or
invitees, which will be made by Tenant at Tenant's expense as provided in
Article 12 hereof. Tenant acknowledges that Landlord shall have no obligation to
perform its repair and maintenance obligations hereunder, except during
Landlord’s regular working hours, except in the event of an emergency. If Tenant
desires Landlord to perform any such repair and maintenance obligations at any
hours other than Landlord’s regular working hours, Landlord shall use its
reasonable efforts to accommodate Tenant’s request, provided, however, that
Tenant shall pay to Landlord, as additional rent, any overtime charges incurred
by Landlord as a result thereof.
 
WATER SUPPLY
 
8.         Landlord, at its expense, shall furnish hot and cold water for
Building lavatory purposes and cold water for pantry purposes.  Landlord shall
install in the Demised Premises a hot water heater for Tenant’s pantry and
lavatories.  Such hot water heater(s) shall be maintained and serviced by or at
Tenant’s expense.
 
PARKING FIELD
 
9.         Tenant shall have the right to use forty-six (46) parking spaces, of
which five (5) shall be in the reserved executive area, for the parking of
automobiles of Tenant, its employees and invitees, in the parking area reserved
for tenants of the Building (hereinafter sometimes referred to as “Building
Parking Area”) subject to the Rules and Regulations now or hereafter adopted by
Landlord.  Tenant shall not use nor permit any of its officers, agents or
employees to use any parking area other than the Building Parking Area, nor use
in excess of Tenant’s allotted number of spaces therein.  Tenant further
acknowledges that a violation of the provisions of this Article 9 shall
constitute a material breach of this Lease.
 
DIRECTORY
 
10.       Landlord will furnish in the lobby of the Building a directory which
will contain listing(s) requested by Tenant not to exceed twenty (20)
listings.  There will be a charge for the replacement of listing(s).
 
TAXES
 
11.       A.         If the Taxes which would be assessable to Landlord in any
escalation year (without taking into consideration any reductions or abatements
granted to Landlord by the taxing authorities by reason of vacancies or other
hardships or provisions of law) shall be increased above the Tax Base, then
Tenant shall pay to Landlord as additional rent for such escalation year a sum
equal to 3.398% of such increases in Taxes (based on the ratio of the Demised
Premises area of 9,233 square feet to the Building Area of 271,740 square
feet).  The Tax Base shall be the Taxes actually payable by Landlord (subject to
adjustment as provided in the next succeeding sentence) during the current tax
year (School: 7/1/10-6/30/11 Town: 2010.  Should the Taxes payable during the
current tax year (School: 7/1/10-6/30/11 Town: 2010) be reduced by final
determination of legal proceedings, settlement or otherwise, then the Tax Base
shall be correspondingly revised, the additional rent theretofore paid or
payable hereunder for all escalation years shall be recomputed on the basis of
such reduction, and Tenant shall pay to Landlord, as additional rent within ten
(10) days after being billed therefor, any deficiency between the amount of such
additional rent as theretofore computed and the amount thereof due as the result
of such recomputations.  Any refund due to Tenant shall be debited by Tenant’s
proportionate share of all legal, experts, administrative and other costs, fees
or expenses incurred in connection with obtaining such reduction.  Should the
Taxes payable by Landlord in any future tax year be reduced by final
determination of legal proceedings, settlement, or otherwise prior to payment by
Landlord of such Taxes, Tenant shall pay to Landlord, as additional rent,
Tenant’s proportionate share of all legal, experts, administrative and other
costs, fees or expenses incurred in connection with obtaining such reduction.

 
Intellicheck Mobilisa, Inc.
Page 3

--------------------------------------------------------------------------------

 
 
DEFINITIONS
 
B.        As used in and for the purposes of this Article 11, the following
definition shall apply:


The term “Taxes” shall be deemed to include all real estate taxes and
assessments, special or otherwise and sewer rents, upon or with respect to the
Building and the land allocated to it including all parking areas (hereinafter
called the “Real Property”).  If, due to any change in the method of taxation,
any franchise, income, profit, sales, rental use and occupancy, or other tax
shall be substituted for, or levied against Landlord or any owner of the
Building or the Real Property in lieu of, any real estate taxes, assessments or
sewer rents upon or with respect to the Real Property, such tax shall be
included in the term Taxes for the purposes of this Article.
 
PROCEDURE FOR INVOICING AND PAYMENT OF ADDITIONAL RENT
 
C.         i.         Landlord shall render to Tenant a statement containing a
computation of additional rent due under this Article (“Landlord's Statement”)
at any time and from time to time as such becomes due.  Within fifteen (15) days
after the rendition of Landlord's Statement which shows additional rent to be
payable, Tenant shall pay to Landlord the amount of such additional rent.  On
the first day of each month following rendition of each Landlord's Statement,
Tenant shall pay to Landlord, on account of the prospective additional rent, a
sum equal to one-twelfth (1/12th) of the annualized additional rent last paid by
Tenant.


ii.        Following each Landlord's Statement, Tenant shall be debited with any
additional rent shown on such Landlord's Statement to be payable, and credited
with the aggregate amount paid by Tenant in accordance with the provisions of
subsection 11.C.i above on account of the potential additional rent.


iii.       The obligations of Landlord and Tenant under the provisions of this
Article 11 with respect to any additional rent for any Lease Year shall survive
the expiration or any sooner termination of the Demised Term.


iv.       In the event that Tenant challenges the amount of additional rent
payable pursuant to this Article 11, then, as a condition precedent to the
submission of a dispute as to such amount to judicial review, and pending the
determination of any dispute, Tenant shall promptly pay the additional rent as
demanded by Landlord.  After such determination, any adjustment in the disputed
amount shall be made within thirty (30) days.
 
TENANT'S REPAIRS
 
12.       A.        Except for replacements and repairs to the base Building
systems, Tenant shall be responsible for all replacements and repairs within the
Demised Premises.  In furtherance thereof, Tenant shall, throughout the Demised
Term, take good care of the Demised Premises and the fixtures and appurtenances
therein and, at Tenant's sole cost and expense, make all non-structural repairs
thereto, and, as required, non-structural replacements thereof, as and when
needed to preserve the same in good working order and condition, reasonable wear
and tear, obsolescence and damage from the elements, fire or other casualty,
excepted.  Notwithstanding the foregoing, all damage or injury to any part of
the Building, or to the fixtures, equipment and appurtenances thereof, whether
requiring structural or non-structural repairs, caused by or resulting from
carelessness, omission, neglect or improper conduct of Tenant, Tenant's
servants, employees, invitees or licensees, shall be repaired promptly by Tenant
at its sole cost and expense, to the reasonable satisfaction of
Landlord.  Tenant shall also repair all damage to the Building caused by the
moving of Tenant's fixtures, furniture or equipment.  Any repairs or
replacements to be made by Tenant shall be made with reasonable diligence, in a
good and workmanlike manner and so as not to unreasonably interfere with other
tenants’ use and occupancy of the Building.


B.        Except as provided in Article 25 hereof, there shall be no allowance
to Tenant for a diminution of rental value and no liability on the part of
Landlord by reason of inconvenience, annoyance or injury to business arising
from Landlord, Tenant or others making any repairs, alterations, additions or
improvements in or to any portion of the Building or the Demised Premises, or in
or to fixtures, appurtenances, or equipment thereof, and no liability upon
Landlord for failure of Landlord or others to make any repairs, alterations,
additions or improvements in or to any portion of the Building or of the Demised
Premises, or in or to the fixtures, appurtenances or equipment thereof.  Any
repairs which Tenant may be required to carry out pursuant to the terms hereof
may, at Landlord's option, be made by Landlord at the expense of Tenant, on the
basis of cost plus fifteen (15%) percent of such cost and expense for overhead
which shall be collectible as additional rent after the rendition of a bill or
statement therefore.

 
Intellicheck Mobilisa, Inc.
Page 4

--------------------------------------------------------------------------------

 
 
FLOOR LOADING
 
13.       The emplacement of any equipment which will impose an evenly
distributed floor load in excess of 50 pounds per square foot shall be done only
after written permission is received from Landlord.  Such permission will be
granted only after adequate proof is furnished by a professional engineer that
such floor loading will not endanger the structure.
 
FIXTURES AND INSTALLATIONS
 
14.       All appurtenances, fixtures, improvements, additions and other
property attached to or built into the Demised Premises, whether by Landlord or
Tenant or others, and whether at Landlord's expense, or Tenant's expense, or the
joint expense of Landlord and Tenant, shall become and remain the property of
Landlord, and shall remain upon and be surrendered with the Demised Premises
unless Landlord, by notice to Tenant no later than twenty days prior to the date
fixed as the termination of this Lease, elects to have them removed by Tenant,
in which event, the same shall be removed from the premises by Tenant forthwith,
at Tenant's expense. Nothing in this Article shall be construed to prevent
Tenant's removal of trade fixtures, but upon removal of any such trade fixtures
from the premises or upon removal of other installations as may be required by
Landlord, Tenant shall immediately and at its expense, repair and restore the
premises to the condition existing prior to installation and repair any damage
to the Demised Premises or the Building due to such removal.  All property
permitted or required to be removed by Tenant at the end of the term remaining
in the premises after Tenant's removal shall be deemed abandoned and may, at the
election of Landlord, either be retained as Landlord's property or may be
removed from the premises at Tenant's expense.  All the outside walls of the
Demised Premises including corridor walls and the outside entrance doors to the
Demised Premises, any balconies, terraces or roofs adjacent to the Demised
Premises, and any space in the Demised Premises used for shafts, stacks, pipes,
conduits, ducts or other building facilities, and the use thereof, as well as
access thereto in and through the Demised Premises for the purpose of operation,
maintenance, decoration and repair, are expressly reserved to Landlord, and
Landlord does not convey any rights to Tenant therein.  Notwithstanding the
foregoing, Tenant shall enjoy full right of access to the Demised Premises
through the public entrances, public corridors and public areas within the
Building.
 
ALTERATIONS
 
15.       A.         Tenant shall make no alterations, decorations,
installations, additions or improvements in or to the Demised Premises without
Landlord's prior written consent (which consent shall not be unreasonably
withheld), and then only by contractors or mechanics approved by Landlord and at
such times and in such manner as Landlord may from time to time
designate.  Tenant shall notify Landlord as to when such work will commence,
such notice to be given at least five (5) business days prior to the
commencement thereof.  Landlord shall have the right to make inspections of any
such work being carried out by Tenant or on Tenant's behalf at any reasonable
time during the progress of such work.  Anything herein contained to the
contrary notwithstanding, this Article 15A. shall not apply to non-structural
alterations and/or decorations costing less than $10,000 in the aggregate.


B.         All installations or work done by Tenant shall be done in a good and
workmanlike manner and shall at all times comply with:


  i.       Laws, rules, orders and regulations of governmental authorities
having jurisdiction thereof.


  ii.      Rules and regulations of Landlord, as promulgated from time to time.


  iii.      Plans and specifications prepared by and at the expense of Tenant
theretofore submitted to Landlord for its prior written approval; no
installations or work shall be undertaken, started or begun by Tenant, its
agents, servants or employees, until Landlord has approved such plans and
specifications and shall be subject to Landlord’s supervisory fee charge of (a)
five percent (5%) percent of the total value of non-mechanical and
non-electrical work to be performed and (b) ten percent (10%) percent of the
total value of mechanical and electrical work to be performed; and no amendments
or additions to such plans and specifications shall be made without the prior
written consent of Landlord, and shall be subject to Landlord's supervisory fee
charge of (a) five percent (5%) percent of the total value of non-mechanical and
non-electrical work to be performed and (b) ten (10%) percent of the total value
of mechanical and electrical work to be performed .

 
Intellicheck Mobilisa, Inc.
Page 5

--------------------------------------------------------------------------------

 

Tenant agrees that, other than for (a) furniture delivery and installation, (b)
information technology and telecom wiring and installation and (c) business
machine delivery and installation,  it will not, either directly or indirectly,
use, suffer or permit any contractors, sub-contractors and/or labor and/or
materials if the use of such contractors and/or labor and/or materials would or
will create any difficulty with other contractors and/or labor engaged by Tenant
or Landlord or others in the construction, maintenance and/or operation of the
Building or any part thereof.  Tenant shall, before making any alterations,
additions, installations or improvements, at its expense, obtain all permits,
approvals and certificates required by any governmental or quasi-governmental
bodies and (upon completion) certificates of final approval thereof and shall
deliver promptly duplicates of all such permits, approvals and certificates to
Landlord and Tenant agrees to carry and will cause Tenant's contractors and
sub-contractors material persons to carry such workmen's compensation, general
liability, personal and property damage insurance as Landlord may
require.  Tenant agrees to obtain and deliver to Landlord, written and
unconditional waivers of mechanic's liens upon the real property in which the
Demised Premises are located, for all property in which the Demised Premises are
located, for all work, labor and services performed and materials furnished in
connection with such work after payment therefore, signed by all contractors,
sub-contractors, materialmen and laborers involved in such
work.  Notwithstanding the foregoing, if any mechanic's lien is filed against
the Demised Premises, or the Building, for work claimed to have been done for,
or materials furnished to, Tenant, whether or not done pursuant to this Article
the same shall be discharged by Tenant within ten (10) business days thereafter,
at Tenant's expense, by payment or filing the bond required by law.  Failure to
so discharge any mechanic’s lien shall be a material default under this Lease.


C.         Anything contained herein to the contrary notwithstanding, Tenant
shall make no alterations, decorations, installations, additions or improvements
in or to the Demised Premises which shall in any way affect utility services or
plumbing and electrical lines.  Moreover, Landlord shall not be deemed to have
acted unreasonably for withholding consent to any alterations, decorations,
installations, additions or improvements which: (i) involve or might affect any
structural or exterior element of the Building outside the Demised Premises or
the Building, or (ii) will require unusual expense to readapt the Demised
Premises to normal office use on the expiration of the Demised Term or increase
the cost of construction or of insurance or taxes on the Building or of the
services called for hereunder unless Tenant first gives assurances acceptable to
Landlord for payment of such increased cost and that such readaption will be
made prior to the Expiration Date without expense to Landlord.
 
REQUIREMENTS OF LAW
 
16.       A.        Tenant, at Tenant's cost, shall comply with all laws and
governmental rules and regulations arising out of or relating to Tenant’s use
and occupancy of the Demised Premises.


B.         Tenant shall not permit any “Hazardous Materials” (as defined below)
in the Demised Premises.  The term “Hazardous Materials” shall mean any
biologically or chemically active or other toxic or hazardous wastes, pollutants
or substances, including, without limitation, asbestos, PCBs, petroleum products
and by-products, and substances defined or listed as “hazardous substances” or
“toxic substances” or similarly identified in or pursuant to laws or
governmental rules and regulations.


C.         Tenant shall indemnify, defend and hold Landlord harmless from or
against any and all claims, actions or proceedings arising from Tenant’s failure
to comply with Article 16.A and/or 16.B and all costs, expenses and liabilities
incurred in connection with any such claim or action or proceeding brought
thereon.  Tenant, upon notice from Landlord, agrees that Tenant, at Tenant's
expense, will resist or defend such action or proceeding and will employ counsel
therefor reasonably satisfactory to Landlord.  Tenant's liability under this
Lease extends to the acts and omissions of any subtenant, and any agent,
contractor, employee, invitee or licensee of Tenant or any subtenant.
 
END OF TERM
 
17.       A.         Upon the expiration or other termination of the Demised
Term, Tenant shall quit and surrender to Landlord the Demised Premises, broom
clean, in good order and condition, ordinary wear excepted, and Tenant shall
remove all of its property (excluding such property stated to remain the
property of Landlord pursuant to Article 14), and shall repair all damage to the
Demised Premises or the Building occasioned by such removal. Any property not
removed from the premises shall be deemed abandoned by Tenant and may be
disposed of in any manner deemed appropriate by Landlord at Tenant’s
expense.  Tenant expressly waives, for itself and for any person claiming
through or under Tenant, any rights which Tenant or any such person may have
under the provisions of Section 2201 of the New York Civil Practice Law and
Rules and of any successor law of like import then in force, in connection with
any holdover summary proceedings which Landlord may institute to enforce the
foregoing provisions of this Article.  Tenant's obligation to observe or perform
this covenant shall survive the expiration or other termination of the Demised
Term.  If the last day of the Demised Term or any renewal hereof falls on Sunday
or a legal holiday, this Lease shall expire on the business day immediately
preceding.

 
Intellicheck Mobilisa, Inc.
Page 6

--------------------------------------------------------------------------------

 


B.         Tenant acknowledges that possession of the Demised Premises must be
surrendered to Landlord at the expiration or sooner termination of the Demised
Term.  Tenant hereby agrees to indemnify and save Landlord harmless against any
and all costs, damages, claims, loss or liability resulting from delay by Tenant
in so surrendering the Demised Premises, including, without limitation, any
claims made by any succeeding tenant, founded on such delay.  The parties
recognize and agree that the damage to Landlord resulting from any failure by
Tenant timely to surrender possession of the Demised Premises as aforesaid will
be extremely substantial, will exceed the amount of monthly rent theretofore
payable hereunder, and will be impossible of accurate measurement.  Tenant
therefore agrees that if possession of the Demised Premises is not surrendered
to Landlord on or before the date of the expiration or other termination of the
Demised Term, time being of the essence with respect thereto, then, in addition
to any other remedies and/or damages otherwise available to Landlord hereunder
or at law, Tenant agrees to pay Landlord, for each month and for each portion of
any month during which Tenant holds over in the Demised Premises after
expiration or other termination of the Demised Term, a sum equal to one and one
half (1½) times the rent and additional rent (inclusive of escalations) that was
payable per month under this Lease during the last month of the term thereof for
the first two (2) months of such holdover, and, thereafter, a sum equal to two
(2) times the rent and additional rent (inclusive of escalations) that was
payable per month under this Lease during the last month of the term thereof.
Nothing contained herein shall be construed to constitute Landlord's consent to
Tenant remaining in possession of the Demised Premises after the expiration or
other termination of the Demised Term.  Landlord shall be entitled to pursue any
action necessary to recover immediate possession of the Demised Premises
notwithstanding Tenant's payment of the aforementioned sum.  The aforesaid
provisions of this paragraph shall survive the expiration or sooner termination
of the Demised Term.
 
QUIET ENJOYMENT
 
18.       Landlord covenants and agrees with Tenant that upon Tenant paying the
rent and additional rent and observing and performing all the terms, covenants
and conditions on Tenant's part to be observed and performed, Tenant may
peaceably and quietly enjoy the Demised Premises during the Demised Term without
hindrance or molestation by anyone claiming by or through Landlord, subject,
nevertheless, to the terms, covenants and conditions of this Lease including,
but not limited to, Article 23.  Tenant acknowledges that Landlord is granting
similar quiet enjoyment to other tenants in the Building.  Tenant covenants and
agrees not to do, suffer or permit anything that would breach any such similar
covenant.
 
SIGNS
 
19.       No signs may be put on or in the public corridors nor any window nor
on the exterior of the Building by Tenant.  Any signs, company logo, or
lettering on the entry door, or at the entrance, to the Demised Premises must be
submitted to Landlord for approval before installation, which approval shall not
be unreasonably withheld.
 
RULES AND REGULATIONS
 
20.       Tenant and Tenant's agents, employees, visitors, and licensees shall
faithfully comply with the Rules and Regulations set forth on Schedule D annexed
hereto and made part hereof, and with such further reasonable Rules and
Regulations as Landlord at any time may make and communicate in writing to
Tenant which, in Landlord's judgment, shall be necessary for the reputation,
safety, care or appearance of the Building and land allocated to it or the
preservation of good order therein, or the operation or maintenance of the
Building, its equipment and such land, or the more useful occupancy or the
comfort of the tenants or others in the Building. Landlord shall not be liable
to Tenant for the violation of any of said Rules and Regulations, or the breach
of any covenant or condition of any lease by any other tenant (including their
agents, guests, employees and invitees) in the Building.  Rules and Regulations
shall be uniformly applied where possible.
 
ASSIGNMENT AND SUBLETTING
 
21.       A.         Tenant, for itself, its successors, undertenants and
assigns (all of the foregoing hereinafter referred to as the “Tenant”),
expressly covenants that it shall not assign, mortgage or encumber this Lease,
nor underlet the Demised Premises or any part thereof, or license or permit the
Demised Premises or any part thereof to be used by others, without the prior
written consent of Landlord in each instance and upon due compliance with the
provisions of this Article 21.  Notwithstanding anything in the preceding
sentence to the contrary, Tenant shall have the right to sublet all or a portion
of the Demised Premises to any wholly owned subsidiary, parent or wholly owned
subsidiary of any parent of Tenant (“Affiliate Transfer”), without Landlord’s
prior approval or consent but with prior written notice to Landlord.


B.         Tenant shall have no right to assign this Lease or sublet all or any
portion of the Demised Premises until Tenant has been in possession of the
Demised Premises for at least two (2) months.

 
Intellicheck Mobilisa, Inc.
Page 7

--------------------------------------------------------------------------------

 


C.         Prior to requesting the approval of Landlord to an assignment or
subletting as hereinafter provided, Tenant shall, by notice as provided in
Article 35, advise Landlord of all the terms, covenants and conditions of
Tenant's proposed sublease or assignment, including providing Landlord with a
true, accurate and complete copy of the agreement with the proposed
assignee/subtenant, and shall offer to Landlord the option: (i) to terminate the
Lease as of the last day of any calendar month of the term hereof, which day
shall be prior to the effective date of such proposed sublease or assignment,
and after Landlord’s Acceptance Period (as such phrase is hereinafter defined),
and to vacate and surrender the Demised Premises to Landlord; or (ii) to execute
a sublease for the said space with Landlord on the same terms and conditions as
are contained in the proposed sublease or assignment.  Landlord shall have
fifteen (15) business days after the receipt of such offer to accept in writing
either or neither of such offers ("Landlord’s Acceptance Period").  If Landlord
shall fail to have delivered a written acceptance of either such offer within
Landlord’s Acceptance Period, then Landlord shall be deemed to have rejected
said offers.


D.         Upon Tenant's due compliance with the aforesaid provisions of this
Article 21, and if Landlord shall not accept either of Tenant’s aforesaid
offers, Landlord agrees not to unreasonably withhold or delay its consent to an
assignment or subletting, provided that Tenant is not then in default under this
Lease and that the proposed assignee or undertenant is financially responsible,
of good reputation and engaged in a business compatible with the business
generally carried on in the Building and that the proposed assignment or
sublease would not be inconsistent with any agreement previously made with any
other tenant or mortgagee, and further provided that such assignee or
undertenant shall execute and deliver to Landlord an assumption agreement
wherein it agrees to perform all the obligations of Tenant under this Lease in
form appropriate for recording.


E.         No assignment of this Lease or underletting of the Demised Premises
shall release or discharge Tenant hereunder from any of its obligations to be
performed under this Lease.  Notwithstanding the foregoing sentence,  Tenant may
request permission and consent  from Landlord to assign this Lease and, in
connection with such assignment, to be released and discharged from any of
Tenant’s obligations to be performed under this Lease; provided, however, that
such assignment shall require the prior written consent of Landlord, which
consent shall be in Landlord’s sole discretion, Landlord shall have no
obligation to consent to such assignment, and the language of subparagraph “D.”
of this Article 21 that “Landlord agrees not to unreasonably withhold or delay
its consent to an assignment” shall not apply to Landlord's consideration of any
such a request by Tenant.  The consent by Landlord to an assignment or
underletting shall not in any way be construed to relieve Tenant from obtaining
the express consent in writing of Landlord to any further assignment or
underletting.


F.          If Tenant is a corporation, Tenant may assign this Lease to any
successor by merger or consolidation, provided (i) that a copy of said
assignment, in recordable form, is delivered to Landlord containing a full
assumption by the assignee of all Tenant’s obligations hereunder and (ii) that
such successor shall have had, for each of its prior two (2) fiscal years, a net
worth equal to or greater than Tenant’s net worth.  In the event that such
successor shall be unable to satisfy the provisions of sub-clause (ii) above, as
a condition to such assignment, such successor shall post additional security
equal to four (4) months of the then current total base annual rent and
additional rent.


G.         Except as expressly otherwise provided in Section 21.F hereof, the
following shall be deemed an "assignment" of this Lease for the purposes of
Article 21:


  i.         an assignment of a part interest in this Lease;


  ii.        one or more sales or transfers, by operation of law or otherwise,
or creation of new stock or issuance of additional shares of stock, resulting in
a transfer of at least fifty-one (51%) percent of the outstanding stock of
Tenant, if Tenant is a corporation, or of any corporate subtenant, except that
the transfer of the outstanding capital stock of any corporate tenant, or
subtenant, shall be deemed not to include the sale of such stock by persons or
parties, other than those deemed “affiliates” of Tenant within the meaning of
Rule 144 promulgated under the Securities Act of 1933, as amended, through the
“over-the-counter market” or through any recognized stock exchange;


  iii.       one or more sales or transfers, by operation of law or otherwise,
resulting in a transfer of at least fifty-one (51%) percent of the total
interests in Tenant, if Tenant is a partnership, limited liability company or
partnership, or in any partnership subtenant; or


  iv.       Tenant's entering into a takeover agreement affecting this Lease.


For the purposes of this Article 21, a modification, amendment or extension of a
sublease shall be deemed a sublease.

 
Intellicheck Mobilisa, Inc.
Page 8

--------------------------------------------------------------------------------

 


H.         If Tenant assigns, sells, conveys, transfers, mortgages, pledges or
sublets this Lease, the Demised Premises, or any portion thereof in violation of
this Article 21, or if the Demised Premises are occupied by anybody other than
Tenant, Landlord may collect rent from any assignee, sublessee or anyone who
claims a right to this Agreement or letting or who occupies the Demised
Premises, and Landlord shall apply the net amount collected to the annual rental
herein reserved; and no such collection shall be deemed a waiver by Landlord of
the covenants contained in this Article nor an acceptance by Landlord of any
such assignee, sublessee, claimant or occupant as Tenant, nor a release of
Tenant from the further performance by Tenant of the covenants contained herein.


I.           Tenant shall pay to Landlord, as additional rent, the sum of $1,000
to cover cost of Landlord's attorneys' fees and administration costs in
connection with any permitted subletting or assignment pursuant to this Article
21.
 
LANDLORD'S ACCESS TO PREMISES
 
22.        A.        Landlord or Landlord's agents shall have the right to enter
and/or pass through the Demised Premises at all times, upon reasonable prior
notice by telephone to Tenant (except in the case of emergency), to examine the
same, to show them to mortgagees, ground lessors, prospective purchasers or
lessees or mortgagees of the Building, adjusters or any other persons, and to
make such repairs, improvements or additions as Landlord may deem necessary or
desirable and Landlord shall be allowed to take all material into and upon
and/or through said Demised Premises that may be required therefor.  During the
nine (9) months prior to the expiration of the Demised Term, or any renewal
term, upon reasonable prior notice by telephone to Tenant (except in the case of
emergency), Landlord may exhibit the Demised Premises to prospective tenants or
purchasers at all reasonable hours and without unreasonably interfering with
Tenant's business.  If Tenant shall not be personally present to open and permit
an entry into said premises, at any time, when for any reason an entry therein
shall be necessary or permissible, Landlord or Landlord's agents may enter the
same by a master key, without rendering Landlord or such agent liable therefor
(if during such entry Landlord or Landlord's agents shall accord reasonable care
to Tenant's property).  If during the last month of the Demised Term, Tenant
shall have removed all or substantially all of Tenant's property therefrom,
Landlord may immediately enter, alter, renovate or redecorate the Demised
Premises without limitation or abatement of rent, or incurring liability to
Tenant for any compensation and such act shall have no effect on this Lease or
Tenant's obligations hereunder.


B.         Landlord shall also have the right at any time to use, maintain and
replace pipes and conduits in and through the Demised Premises and to erect new
pipes and conduits therein, to change the arrangement and/or location of
entrances or passageways, doors and doorways, and corridors, elevators, stairs,
toilets or other public parts of the Building, provided, however, that Landlord
shall make no change in the arrangement and/or location of entrances or
passageways or other public parts of the Building which will adversely affect in
any material manner Tenant's use and enjoyment of the Demised Premises unless
required by law or governmental authority.  Landlord shall also have the right,
at any time, to name the Building, to display appropriate signs and/or lettering
on any or all entrances to the Building, and to change the name, number or
designation by which the Building is commonly known.


C.         Neither this Lease nor any use by Tenant shall give Tenant any right
or easement to the use of any door or passage or concourse connecting with any
other building or to any public conveniences, and the use of such doors and
passages and concourse and of such conveniences may be regulated and/or
discontinued at any time and from time to time by Landlord without notice to
Tenant.


D.         The exercise by Landlord or its agents of any right reserved to
Landlord in this Article shall not constitute an actual or constructive
eviction, in whole or in part, or entitle Tenant to any abatement or diminution
of rent, or relieve Tenant from any of its obligations under this Lease, or
impose any liability upon Landlord, or its agents, or upon any lessor under any
ground or underlying lease, by reason of inconvenience or annoyance to Tenant,
or injury to or interruption of Tenant's business, or otherwise.
 
SUBORDINATION


23.        A.        This Lease is subject and subordinate in all respects to
all ground leases and/or underlying leases and to all mortgages which may now or
hereafter be placed on or affect such leases and/or the real property of which
the Demised Premises form a part, or any part or parts of such real property,
and/or Landlord's interest or estate therein, and to each advance made and/or
hereafter to be made under any such mortgages, and to all renewals,
modifications, consolidations, replacements and extensions thereof and all
substitutions therefor.  This subsection shall be self-operative and no further
instrument of subordination shall be required.  In confirmation of such
subordination, Tenant shall execute and deliver promptly any certificate that
Landlord and/or any mortgagee and/or the lessor under any ground or underlying
lease and/or their respective assigns, and/ or successors in interest may
request.

 
Intellicheck Mobilisa, Inc.
Page 9

--------------------------------------------------------------------------------

 


B.         Without limitation of any of the provisions of this Lease, in the
event that any mortgagee or its assigns shall succeed to the interest of
Landlord or of any successor-Landlord and/or shall have become lessee under a
new ground or underlying lease, then, at the option of such mortgagee, this
Lease shall nevertheless continue in full force and effect and Tenant shall and
does hereby agree to attorn to such mortgagee or its assigns and to recognize
such mortgagee or its respective assigns as its Landlord.


C.         Tenant shall, at any time and from time to time upon not less than
five (5) business days' prior notice by Landlord, execute, acknowledge and
deliver to Landlord a statement in writing certifying that this Lease is
unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications), and the dates to which the rent, additional rent and other
charges have been paid in advance, if any, and stating whether or not to the
best knowledge of the signer of such certificate Landlord is in default in
performance of any covenant, agreement, term, provision or condition contained
in this Lease and, if so, specifying each such default of which the signer may
have knowledge, it being intended that any such statement delivered pursuant
hereto may be relied upon by any prospective purchaser or lessee of said real
property or any interest or estate therein, any mortgagee or prospective
mortgagee thereof or any prospective assignee of any mortgage thereof.  If, in
connection with obtaining financing or refinancing for the Building and the land
allocated to it, a banking, insurance or other recognized institutional lender
shall request reasonable modifications in this Lease as a condition to such
financing, Tenant will not unreasonably withhold, condition, delay or defer its
consent thereto, provided that such modifications do not increase the
obligations of Tenant hereunder or materially adversely affect the leasehold
interest hereby created.  Failure by Tenant to comply with this Article 23.C
shall be a material default under this Lease.


D.         Landlord shall use commercially reasonable efforts to obtain an
agreement from the holder of any mortgage now or hereafter encumbering the
Building, in such holder’s standard form, in favor of Tenant, providing in
substance that so long as Tenant is not in default under the terms of this Lease
beyond any applicable notice and cure periods, the right of possession of Tenant
to the Demised Premises shall not be affected or disturbed by such holder in the
exercise of any of its rights under the mortgage or any note secured thereby,
and any sale of the Building pursuant to the exercise of any rights and remedies
under the mortgage or otherwise shall be made subject to Tenant’s right of
possession under this Lease.  Landlord shall incur no liability, nor shall this
Lease or the obligations of Tenant hereunder be affected in any manner, in the
event Landlord shall be unable to obtain a Non-Disturbance Agreement from the
holder of any mortgage in favor of Tenant.  Furthermore, Landlord shall not be
required to pay any consideration or to commence any action or proceeding in
order to obtain any Non-Disturbance Agreement in favor of Tenant
 
PROPERTY LOSS, DAMAGE, REIMBURSEMENT
 
24.       A.         Landlord or its agents shall not be liable for any damage
to property of Tenant or of others entrusted to employees of the Building, nor
for the loss of or damage to any property of Tenant by theft or otherwise.
Landlord or its agents shall not be liable for any injury or damage to persons
or property resulting from fire, explosion, falling plaster, steam, gas,
electricity, electrical disturbance, water, rain or snow or leaks from any part
of the Building or from the pipes, appliances or plumbing works or from the
roof, street or subsurface or from any other place or by dampness or by any
other cause of whatsoever nature, unless caused by or due to the negligence of
Landlord, its agents, servants or employees; nor shall Landlord or its agents be
liable for any such damage caused by other tenants or persons in the Building or
caused by operations in construction of any private, public or quasi public
work; nor shall Landlord be liable for any latent defect in the Demised Premises
or in the Building.  If at any time any windows of the Demised Premises are
temporarily closed or darkened incident to or for the purpose of repairs,
replacements, maintenance and/or cleaning in, on, to or about the Building or
any part or parts thereof, Landlord shall not be liable for any damage Tenant
may sustain thereby and Tenant shall not be entitled to any compensation
therefor nor abatement of rent nor shall the same release Tenant from its
obligations hereunder nor constitute an eviction.  Tenant shall reimburse and
compensate Landlord as additional rent for all expenditures made by, or damages
or fines sustained or incurred by Landlord due to non-performance or
non-compliance with or breach or failure to observe any term, covenant or
condition of this Lease upon Tenant's part to be kept, observed, performed or
complied with.  Tenant shall give immediate notice to Landlord in case of fire
or accidents in the Demised Premises or in the Building or of defects therein or
in any fixtures or equipment.

 
Intellicheck Mobilisa, Inc.
Page 10

--------------------------------------------------------------------------------

 
 
TENANT'S INDEMNITY
 
B.         Tenant shall indemnify and save harmless Landlord against and from
any and all claims by and on behalf of any person or persons, firm or firms,
corporation or corporations arising from the conduct or management of or from
any work or thing whatsoever done (other than by Landlord or its contractors or
the agents or employees of either) in and on the Demised Premises during the
Demised Term and during the period of time, if any,  prior to the Term
Commencement Date that Tenant may have been given access to the Demised Premises
for the purpose of making installations, and will further indemnify and save
harmless Landlord against and from any and all claims arising from any condition
of the Demised Premises due to or arising from any act or omission or negligence
of Tenant or any of its agents, contractors, servants, employees, licensees or
invitees, and against and from all costs, expenses and liabilities incurred in
connection with any such claim or claims or action or proceeding brought
thereon; and in case any action or proceeding be brought against Landlord by
reason of any such claim, Tenant, upon notice from Landlord, agrees that Tenant,
at Tenant's expense, will resist or defend such action or proceeding and will
employ counsel therefor reasonably satisfactory to Landlord.  Tenant's liability
under this Lease extends to the acts and omissions of any subtenant, and any
agent, contractor, employee, invitee or licensee of any subtenant.
 
DESTRUCTION-FIRE OR OTHER CASUALTY
 
25.        If the Demised Premises shall be damaged by fire or other casualty
and if Tenant shall give prompt notice to Landlord of such damage, Landlord, at
Landlord's expense, shall repair such damage.  However, Landlord shall have no
obligation to repair any damage to, or to replace, Tenant's personal property or
any other property or effects of Tenant, including (without limitation)
furnishings and equipment of Tenant or its employees, agents and clients.  If
the entire Demised Premises shall be rendered untenantable by reason of any such
damage, the rent shall abate for the period from the date of such damage to the
date when such damage shall have been repaired, and if only a part of the
Demised Premises shall be so rendered untenantable, the rent shall abate for
such period in the proportion which the area of the part of the Demised Premises
so rendered untenantable bears to the total area of the Demised
Premises.  However, if prior to the date when all of such damage shall have been
repaired any part of the Demised Premises so damaged shall be rendered
tenantable and shall be used or occupied by Tenant or any person or persons
claiming through or under Tenant, then the amount by which the rent shall abate
shall be equitably apportioned for the period from the date of any such use or
occupancy to the date when all such damage shall have been repaired.  Tenant
hereby expressly waives the provisions of Section 227 of the New York Real
Property Law, and of any successor law of like import then in force, and Tenant
agrees that the provisions of this Article shall govern and control in lieu
thereof.  Notwithstanding the foregoing provisions of this Article, if, prior to
or during the Demised Term, (i) the Demised Premises shall be totally damaged or
rendered wholly untenantable by fire or other casualty, and if Landlord shall
decide not to restore the Demised Premises, or (ii) the Building shall be so
damaged by fire or other casualty that, in Landlord's opinion, substantial
alteration, demolition, or reconstruction of  the Building shall be required
(whether or not the Demised Premises shall be damaged or rendered untenantable),
then, in any of such events, Landlord at Landlord's option, may give to Tenant,
within sixty (60) days after such fire or other casualty, a thirty (30) days'
notice of termination of this Lease and, in the event such notice is given, this
Lease and the Demised Term shall come to an end and expire (whether or not said
term shall have commenced) upon the expiration of said thirty (30) days with the
same effect as if the date of expiration of said thirty (30) days were the
Expiration Date, the rent shall be apportioned as of such date and any prepaid
portion of rent for any period after such date shall be refunded by Landlord to
Tenant.
 
SUBROGATION
 
26.        Each of the parties hereto and their successors or assigns hereby
waives any and all rights of action for negligence against the other party
hereto which may hereafter arise for damage to the premises or to property
therein resulting from any fire or other casualty of the kind covered by
standard fire insurance policies with extended coverage, regardless of whether
or not, or in what amounts, such insurance is now or hereafter carried by the
parties hereto, or either of them.  The foregoing release and waiver shall be in
force only if both releasors' insurance policies contain a clause providing that
such a release or waiver shall not invalidate the insurance and also provided
that such a policy can be obtained without additional premiums. Both parties
agree to use their best efforts to obtain and maintain a waiver of subrogation
from their respective carriers if they are insured.
 
EMINENT DOMAIN
 
27.        A.        In the event that the whole of the Demised Premises shall
be lawfully condemned or taken in any manner for any public or quasi-public use,
this Lease and the term and estate hereby granted shall forthwith cease and
terminate as of the date of vesting of title.  In the event that only one part
of the Demised Premises shall be so condemned or taken, then, effective as of
the date of vesting of title, the rent hereunder shall be abated in an amount
thereof apportioned according to the area of the Demised Premises so condemned
or taken.  In the event that only a part of the Building shall be so condemned
or taken, then (i) Landlord (whether or not the Demised Premises be affected)
may, at its option, terminate this Lease and the term and estate hereby granted
as of the date of such vesting of title by notifying Tenant in writing of such
termination within 60 days following the date on which Landlord shall have
received notice of vesting of title, and (ii) if such condemnation or taking
shall be of a substantial part of the Demised Premises or of a substantial part
of the means of access thereto, Tenant shall have the right, by delivery of
notice in writing to Landlord within 60 days following the date on which Tenant
shall have received notice of vesting of title, to terminate this Lease and the
term and estate hereby granted as of the date of vesting of title or (iii) if
neither Landlord nor Tenant elects to terminate this Lease, as aforesaid, this
Lease shall be and remain unaffected by such condemnation or taking, except that
the rent shall be abated to the extent, if any, hereinabove provided in this
Article 27.  In the event that only a part of the Demised Premises shall be so
condemned or taken and this Lease and the term and estate hereby granted are not
terminated as hereinbefore provided, Landlord will, at its expense, restore the
remaining portion of the Demised Premises as nearly as practicable to the same
condition as it was in prior to such condemnation or taking.

 
Intellicheck Mobilisa, Inc.
Page 11

--------------------------------------------------------------------------------

 


B.         In the event of a termination in any of the cases hereinabove
provided, this Lease and the term and estate granted shall expire as of the date
of such termination with the same effect as if that were the date hereinbefore
set for the expiration of the Demised Term, and the rent hereunder shall be
apportioned as of such date.


C.         In the event of any condemnation or taking hereinabove mentioned of
all or a part of the Building, Landlord shall be entitled to receive the entire
award in the condemnation proceeding, including any award made for the value of
the estate vested by this Lease in Tenant, and Tenant hereby expressly assigns
to Landlord any and all right, title and interest of Tenant now or hereafter
arising in or to any such award or any part thereof, and Tenant shall be
entitled to receive no part of such award, except that Tenant may file a claim
for any taking of removable fixtures owned by Tenant and for moving expenses
incurred by Tenant.


It is expressly understood and agreed that the provisions of this Article 27
shall not be applicable to any condemnation or taking for governmental occupancy
for a limited period.
 
CERTIFICATE OF OCCUPANCY
 
28.        Tenant will not at any time use or occupy the Demised Premises in
violation of the certificate of occupancy (temporary or permanent) issued for
the Building or portion thereof of which the Demised Premises form a part.
 
DEFAULT
 
29.        A.        Upon the occurrence at any time prior to or during the
Demised Term, of any one or more of the following events (referred to as “Events
of Default”):


  i.         if Tenant shall default in the payment when due of any installment
of rent or in the payment when due of any additional rent, and such default
shall continue for a period of five (5) business days after notice by Landlord
to Tenant of such default; or


  ii.        if Tenant shall default in the observance or performance of any
term, covenant or condition of this Lease on Tenant's part to be observed or
performed (other than the covenants for the payment of rent and additional rent)
and Tenant shall fail to remedy such default within ten (10) days after notice
by Landlord to Tenant of such default, or if such default is of such a nature
that it cannot be completely remedied within said period of ten (10) days and
Tenant shall not commence within said period of ten (10) days, or shall not
thereafter diligently prosecute to completion, all steps necessary to remedy
such default; or


  iii.       if Tenant or Tenant's guarantor hereunder (if any) shall file a
voluntary petition in bankruptcy or insolvency, or shall be adjudicated a
bankrupt or become insolvent, or shall file any petition or answer seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under the present or any future federal bankruptcy act or any
other present or future applicable federal, state or other statute or law, or
shall make an assignment for the benefit of creditors or shall seek or consent
to or acquiesce in the appointment of any trustee, receiver or liquidator of
Tenant or of all or any part of Tenant's property; or


  iv.       if, within thirty (30) days after the commencement of any proceeding
against Tenant, whether by the filing of a petition or otherwise, seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under the present or any future federal bankruptcy act or
other present or future applicable federal, state or other statute or law, such
proceeding shall not have been dismissed, or if, within thirty (30) days after
the appointment of any trustee, receiver or liquidator of Tenant, or of all or
any part of Tenant's property, without the consent or acquiescence of Tenant,
such appointment shall not have been vacated or otherwise discharged, or if any
execution or attachment shall be issued against Tenant or any of Tenant's
property pursuant to which the Demised Premises shall be taken or occupied or
attempted to be taken or occupied; or

 
Intellicheck Mobilisa, Inc.
Page 12

--------------------------------------------------------------------------------

 


  v.        if Tenant shall default in the observance or performance of any
term, covenant or condition on Tenant's part to be observed or performed under
any other lease with Landlord of space in the Building and such default shall
continue beyond any grace period set forth in such other lease for the remedying
of such default; or


  vi.       if the entire Demised Premises shall become vacant, deserted or
abandoned; or


  vii.      if Tenant's interest in this Lease shall devolve upon or pass to any
person, whether by operation of law or otherwise, except as expressly permitted
under Article 21;


then, upon the occurrence, at any time prior to or during the Demised Term, of
any one or more of such Events of Default, Landlord, at any time thereafter, at
Landlord's option, may give to Tenant a five (5) business days' notice of
termination of this Lease and, in the event such notice is given, this Lease and
the Demised Term shall come to an end and expire (whether or not said term shall
have commenced) upon the expiration of said five (5) business days with the same
effect as if the date of expiration of said five (5) business days were the
Expiration Date, but Tenant shall remain liable for damages as provided in
Article 30.


B.         If, at any time, (i) Tenant shall be comprised of two (2) or more
persons, or (ii) Tenant's obligations under this Lease shall have been
guaranteed by any person other than Tenant, or (iii) Tenant's interest in this
Lease shall have been assigned, the word “Tenant”, as used in subsection (iii)
and (iv) of Article 29.A, shall be deemed to mean any one or more of the persons
primarily or secondarily liable for Tenant's obligations under this Lease.  Any
monies received by Landlord from or on behalf of Tenant during the pendency of
any proceeding of the types referred to in said subsections (iii) and (iv) shall
be deemed paid as compensation for the use and occupation of the Demised
Premises and the acceptance of any such compensation by Landlord shall not be
deemed an acceptance of rent or a waiver on the part of Landlord of any rights
under Article 29.A.
 
REMEDIES
 
30.        A.        If Tenant shall default in the payment when due of any
installment of rent or in the payment when due of any additional rent and such
default shall continue for a period of five (5) business days after notice by
Landlord to Tenant of such default, or if this Lease and the Demised Term shall
expire and come to an end as provided in Article 29:


  i.         Landlord and its agents and servants may immediately, or at any
time after such default or after the date upon which this Lease and the Demised
Term shall expire and come to an end, re-enter the Demised Premises or any part
thereof, without notice, either by summary proceedings or by any other
applicable action or proceeding, or by force or otherwise (without being liable
to indictment, prosecution or damages therefor), and may repossess the Demised
Premises and dispossess Tenant and any other persons from the Demised Premises
and remove any and all of their property and effects from the Demised Premises;
and


  ii.        Landlord, at Landlord's option, may relet the whole or any part or
parts of the Demised Premises from time to time, either in the name of Landlord
or otherwise, to such tenant or tenants, for such term or terms ending before,
on or after the Expiration Date, at such rental or rentals and upon such other
conditions, which may include concessions and free rent periods, as Landlord, in
its sole discretion, may determine.  Landlord shall have no obligation to relet
the Demised Premises or any part thereof and shall in no event be liable for
refusal or failure to relet the Demised Premises or any part thereof, or, in the
event of any such reletting, for refusal or failure to collect any rent due upon
any such reletting, and no such refusal or failure shall operate to relieve
Tenant of any liability under this Lease or otherwise to affect any such
liability.  Landlord, at Landlord's option, may make such repairs, replacements,
alterations, additions, improvements, decorations and other physical changes in
and to the Demised Premises as Landlord, in its sole discretion, considers
advisable or necessary in connection with any such reletting or proposed
reletting, without relieving Tenant of any liability under this Lease or
otherwise affecting any such liability.


B.         Tenant, on its own behalf and on behalf of all persons claiming
through or under Tenant, including all creditors, does hereby waive any and all
rights which Tenant and all such persons might otherwise have under any present
or future law to redeem the Demised Premises, or to re-enter or repossess the
Demised Premises, or to restore the operation of this Lease, after (i) Tenant
shall have been dispossessed by a judgment or by warrant of any court or judge,
or (ii) any re-entry by Landlord, or (iii) any expiration or termination of this
Lease and the Demised Term, whether such dispossess, re-entry, expiration or
termination shall be by operation of law or pursuant to the provisions of this
Lease.  In the event of a breach or threatened breach by Tenant, or any persons
claiming through or under Tenant, of any term, covenant or condition of this
Lease on Tenant's part to be observed or performed, Landlord shall have the
right to enjoin such breach and the right to invoke any other remedy allowed by
law or in equity as if re-entry, summary proceedings and other special remedies
were not provided in this Lease for such breach. The rights to invoke the
remedies hereinbefore set forth are cumulative and shall not preclude Landlord
from invoking any other remedy allowed at law or in equity.

 
Intellicheck Mobilisa, Inc.
Page 13

--------------------------------------------------------------------------------

 
 
DAMAGES
 
31.        A.        If this Lease and the Demised Term shall expire and come to
an end as provided in Article 29 or by or under any summary proceeding or any
other action or proceeding, or if Landlord shall re-enter the Demised Premises
as provided in Article 30 or by or under any summary proceeding or any other
action or proceeding, then, in any of said events:


  i.         Tenant shall pay to Landlord all rent, additional rent and other
charges payable under this Lease by Tenant to Landlord to the date upon which
this Lease and the Demised Term shall have expired and come to an end or to the
date of re-entry upon the Demised Premises by Landlord, as the case may be; and


  ii.        Tenant shall also be liable for and shall pay to Landlord, as
damages, any deficiency (referred to as “Deficiency”) between the rent and
additional rent reserved in this Lease for the period which otherwise would have
constituted the unexpired portion of the Demised Term and the net amount, if
any, of rents collected under any reletting effected pursuant to the provisions
of Section 30.A for any part of such period (first deducting from the rents
collected under any such reletting all of Landlord's expenses in connection with
the termination of this Lease or Landlord's re-entry upon the Demised Premises
and such reletting including, but not limited to, all repossession costs,
brokerage commissions, legal expenses, attorney's fees, alteration costs and
other expenses of preparing the Demised Premises for such reletting).  Any such
Deficiency shall be paid in monthly installments by Tenant on the days specified
in this Lease for payment of installments of rent.  Landlord shall be entitled
to recover from Tenant each monthly Deficiency as the same shall arise, and no
suit to collect the amount of the Deficiency for any month shall prejudice
Landlord's right to collect the Deficiency for any subsequent month by a similar
proceeding; and


  iii.       At any time after the Demised Term shall have expired and come to
an end or Landlord shall have re-entered upon the Demised Premises, as the case
may be, whether or not Landlord shall have collected any monthly Deficiencies as
aforesaid, Landlord shall be entitled to recover from Tenant, and Tenant shall
pay to Landlord, on demand, as and for liquidated and agreed final damages, a
sum equal to the amount by which the rent and additional rent reserved in this
Lease for the period which otherwise would have constituted the unexpired
portion of the Demised Term exceeds the then fair and reasonable rental value of
the Demised Premises for the same period, both discounted to present worth at
the rate of four (4%) percent per annum.  If, before presentation of proof of
such liquidated damages to any court, commission or tribunal, the Demised
Premises, or any part thereof, shall have been relet by Landlord for the period
which otherwise would have constituted the unexpired portion of the Demised
Term, or any part thereof, the amount of rent reserved upon such reletting shall
be deemed, prima facie, to be the fair and reasonable rental value for the part
or the whole of the Demised Premises so relet during the term of the reletting.


B.         If the Demised Premises, or any part thereof, shall be relet together
with other space in the Building, the rents collected or reserved under any such
reletting and the expenses of any such reletting shall be equitably apportioned
for the purposes of this Article 31.  Tenant shall in no event be entitled to
any rents collected or payable under any reletting, whether or not such rents
shall exceed the rent reserved in this Lease.  Solely for the purposes of this
Article, the term rent as used in Article 31.A shall mean the rent in effect
immediately prior to the date upon which this Lease and the Demised Term shall
have expired and come to an end, or the date of re-entry upon the Demised
Premises by Landlord, as the case may be, plus any additional rent payable
pursuant to the provisions of Article 11 for the Lease Year immediately
preceding such event.  Nothing contained in Articles 29 and 30 or this Article
shall be deemed to limit or preclude the recovery by Landlord from Tenant of the
maximum amount allowed to be obtained as damages by any statute or rule of law,
or of any sums or damages to which Landlord may be entitled in addition to the
damages set forth in Section 31.A.

 
Intellicheck Mobilisa, Inc.
Page 14

--------------------------------------------------------------------------------

 
 
FEES AND EXPENSES
 
32.        If Tenant shall default in the performance of any covenant on
Tenant's part to be performed in this Lease contained, Landlord may immediately,
or at any time thereafter, without notice, perform the same for the account of
Tenant.  If Landlord at any time is compelled to pay or elects to pay any sum of
money, or do any act which will require the payment of any sum of money, by
reason of the failure of Tenant to comply with any provision hereof, or, if
Landlord is compelled to or does incur any expense including reasonable
attorneys' fees, instituting, prosecuting and/or defending any action or
proceeding instituted by reason of any default of Tenant hereunder, the sum or
sums so paid by Landlord with all interest, costs and damages, shall be deemed
to be additional rent hereunder and shall be due from Tenant to Landlord on the
first day of the month following the incurring of such respective expenses, or
at Landlord's option on the first day of any subsequent month.  In the event
that Landlord shall institute any such action or proceeding by reason of a
default by Tenant hereunder, and Tenant shall thereafter cure such default
before judgment is entered in such action or proceeding, the sum of $1,000 shall
immediately become due and payable from Tenant to Landlord as and for liquidated
damages on account of Landlord's attorneys' fees and other costs and expenses in
connection therewith (said sum not to be deemed to be, or construed as, a
limitation on Landlord's right to obtain reasonable attorneys' fees in a greater
amount where such default is not so cured or where expenses were incurred prior
to curing).  Any sum of money (other than rent) accruing from Tenant to Landlord
pursuant to any provision of this Lease, whether prior to or after the Term
Commencement Date, may, at Landlord's option, be deemed additional rent, and
Landlord shall have the same remedies for Tenant's failure to pay any item of
additional rent when due as for Tenant's failure to pay any installment of rent
when due.  Tenant’s obligations under this Article shall survive the expiration
or sooner termination of the Demised Term.
 
NO WAIVER
 
33.        A.        No act or thing done by Landlord or Landlord's agents
during the term hereby demised shall be deemed an acceptance of a surrender of
said Demised Premises, and no agreement to accept such surrender shall be valid
unless in writing signed by Landlord.  No employee of Landlord or of Landlord's
agents shall have any power to accept the keys of said Demised Premises prior to
the termination of this Lease.  The delivery of keys to any employee of Landlord
or of Landlord's agents shall not operate as a termination of this Lease or a
surrender of the Demised Premises.  In the event of Tenant at any time desiring
to have Landlord underlet the Demised Premises for Tenant's account, Landlord or
Landlord's agents are authorized to receive said keys for such purposes without
releasing Tenant from any of the obligations under this Lease, and Tenant hereby
relieves Landlord of any liability for loss of or damage to any of Tenant's
effects in connection with such underletting.  The failure of Landlord to seek
redress for violation of, or to insist upon the strict performance of, any
covenant or condition of this Lease, or any of the Rules and Regulations annexed
hereto and made a part hereof, or hereafter adopted by Landlord, shall not
prevent a subsequent act, which would have originally constituted a violation,
from having all the force and effect of an original violation.  The receipt by
Landlord of rent with knowledge of the breach of any covenant of this Lease
shall not be deemed a waiver of such breach.  The failure of Landlord to enforce
any of the Rules and Regulations annexed hereto and made a part hereof, or
hereafter adopted, against Tenant and/or any other tenant in the Building shall
not be deemed a waiver of any such Rules and Regulations.  No provision of this
Lease shall be deemed to have been waived by Landlord, unless such waiver be in
writing signed by Landlord.  No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly rent herein stipulated shall be deemed to be
other than on account of the earliest stipulated rent then owing nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment as rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord's right to recover the
balance of such rent or pursue any other remedy in this Lease provided.


B.         Landlord's failure to render a Landlord's Statement with respect to
any Lease Year per Article 11 or Schedule C shall not prejudice Landlord's right
to render a Landlord's Statement with respect to any subsequent Lease Year.  The
obligations of Landlord and Tenant under the provisions of Article 11 or
Schedule C with respect to any additional rent for any Lease Year shall survive
the expiration or any sooner termination of the Demised Term.
 
WAIVER OF TRIAL BY JURY
 
34.         To the extent such waiver is permitted by law, Landlord and Tenant
hereby waive trial by jury in any action, proceeding or counterclaim brought by
Landlord or Tenant against the other on any matter whatsoever arising out of or
in any way connected with this Lease, the relationship of landlord and tenant,
the use or occupancy of the Demised Premises by Tenant or any person claiming
through or under Tenant, any claim of injury or damage, and any emergency or
other statutory remedy.  The provisions of the foregoing sentence shall survive
the expiration or any sooner termination of the Demised Term.  If Landlord
commences any summary proceeding for nonpayment of rent or otherwise to recover
possession of the Demised Premises, Tenant agrees not to interpose any
counterclaim of any nature or description in any such proceeding, except if
mandatory or compulsory.

 
Intellicheck Mobilisa, Inc.
Page 15

--------------------------------------------------------------------------------

 
 
BILLS AND NOTICES
 
35.        Except as otherwise expressly provided in this Lease, any bills,
statements, notices, demands, requests or other communications given or required
to be given under this Lease shall be effective only if rendered or given in
writing, sent by registered or certified mail (return receipt requested
optional), or by Federal Express, UPS, or any similar national overnight
delivery service, addressed (A) to Tenant (i) at Tenant's address set forth in
this Lease if mailed prior to Tenant's taking possession of the Demised
Premises, or (ii) at the Building if mailed subsequent to Tenant's taking
possession of the Demised Premises, or (iii) at any place where Tenant or any
agent or employee of Tenant may be found if mailed subsequent to Tenant's
vacating, deserting, abandoning or surrendering the Demised Premises, or (B) to
Landlord at Landlord's address set forth in this Lease, or (C) addressed to such
other address as either Landlord or Tenant may designate as its new address for
such purpose by notice given to the other in accordance with the provisions of
this Article.  Any such bill, statement, notice, demand, request or other
communication shall be deemed to have been rendered or given on the date when it
shall have been mailed as provided in this Article.  Notices on behalf of
Landlord may be signed and sent by Landlord’s attorneys.
 
INABILITY TO PERFORM
 
36.        A.        If, by reason of strikes or other labor disputes, fires or
other casualty (or reasonable delays in adjustment of insurance), accidents,
orders or regulations of any Federal, State, County or Municipal authority, or
any other cause beyond Landlord's reasonable control, whether or not such other
cause shall be similar in nature to those hereinbefore enumerated, Landlord is
unable to furnish or is delayed in furnishing any utility or service required to
be furnished by Landlord under the provisions of this Lease or any collateral
instrument, or is unable to perform or make or is delayed in performing or
making any installations, decorations, repairs, alterations, additions or
improvements, whether or not required to be performed or made under this Lease
or under any collateral instrument, or is unable to fulfill or is delayed in
fulfilling any of Landlord's other obligations under this Lease or any
collateral instrument, no such inability or delay shall constitute an actual or
constructive eviction, in whole or in part, or impose any liability upon
Landlord or its agents by reason of inconvenience or annoyance to Tenant, or
injury to or interruption of Tenant's business, or otherwise, nor shall any such
delay or inability to perform on the part of Landlord in any way affect this
Lease and the obligation of Tenant to pay rent hereunder and to perform all of
the other covenants and agreements to be performed by Tenant hereunder.
 
INTERRUPTION OF SERVICE
 
B.         Landlord reserves the right to stop the services of the air
conditioning, elevator, escalator, plumbing, electrical or other mechanical
systems or facilities in the Building when necessary by reason of accident or
emergency, or for repairs, alterations, replacements or improvements which in
the judgment of Landlord are desirable or necessary, until such repairs,
alterations, replacements or improvements shall have been completed.  If Tenant
is in default in the payment of rent or additional rent, or in the performance
of any other provisions of this Lease, and such default continues for ten (10)
business days after notice by Landlord to Tenant without any resolution, then
Landlord reserves the right to discontinue any or all of the services to the
Demised Premises during the continuance of such default.  The exercise of such
rights by Landlord shall not constitute an actual or constructive eviction, in
whole or in part, or entitle Tenant to any abatement or diminution of rent, or
relieve Tenant from any of its obligations under this Lease, or impose any
liability upon Landlord or its agents by reason of inconvenience or annoyance to
Tenant, or injury to or interruption of Tenant's business, or otherwise.
 
CONDITIONS OF LANDLORD'S LIABILITY
 
37.        A.        Tenant shall not be entitled to claim a constructive
eviction from the Demised Premises unless Tenant shall have first notified
Landlord of the condition or conditions giving rise thereto, and if the
complaints be justified, unless Landlord shall have failed to remedy such
conditions within a reasonable time after receipt of such notice.


B.         If Landlord shall be unable to give possession of the Demised
Premises on any date specified for the commencement of the term by reason of the
fact that the Demised Premises have not been sufficiently completed to make same
ready for occupancy, or for any other reason, Landlord shall not be subject to
any liability for the failure to give possession on said date, nor shall such
failure in any way affect the validity of this Lease or the obligations of
Tenant hereunder.  The provisions of this Article are intended to constitute “an
express provision to the contrary” within the meaning of Section 223-a of the
New York Real Property Law.
 
TENANT'S TAKING POSSESSION
 
38.        Tenant by entering into occupancy of the premises shall be
conclusively deemed to have agreed that Landlord up to the time of such
occupancy has performed all of its obligations hereunder and that the premises
were in satisfactory condition as of the date of such occupancy, unless within
ten (10) business days after such date Tenant shall give written notice to
Landlord specifying the respects in which the same were not in such condition.
 
LIABILITY INSURANCE
 
39.       A.         Tenant will keep in force, at Tenant's expense at all times
during the Demised Term and during such other times as Tenant occupies the
Demised Premises or any part thereof:

 
Intellicheck Mobilisa, Inc.
Page 16

--------------------------------------------------------------------------------

 


(i)         commercial general liability insurance or comprehensive general
liability insurance with broad form endorsement with respect to the Demised
Premises and the operations of Tenant and any persons under Tenant’s control in,
on or about the Demised Premises in which the limits of coverage shall be not
less than Six Million Dollars ($6,000,000) combined (general liability and
umbrella) single limit per occurrence;


(ii)        statutory workers' compensation coverage and employers' liability as
required by state law;


(iii)       business interruption insurance for a period of not less than one
year and such other insurance as Tenant deems necessary to protect its property
and its business against all perils commonly insured against by prudent tenants;


(iv)       such other insurance with respect to the Demised Premises and in such
amounts as Landlord may from time to time reasonably require against such other
insurable hazards or risks which at the time are commonly insured against in the
case of property similar to the Demised Premises and used as provided herein.


B.         The foregoing limits shall be increased from time to time in the
event that Landlord, in its reasonable judgment, shall determine that the
amounts of insurance are inadequate to pay any claims that may be brought under
the foregoing policies. All policies required by this Lease shall be written on
an occurrence basis. Such policies are to be written by a company having a
general policy holder's rating of not less than A and a rating in financial size
of not less than XI, as rated in the most current “Best's” insurance reports,
and authorized and licensed to issue such policies in the State of New York. Any
such insurance required of Tenant hereunder may be furnished by Tenant under any
blanket policy carried by it, providing the policy properly allocates the
required limits to the Demised Premises, or under a separate policy thereof.
Each policy evidencing insurance as required to be carried by Tenant pursuant to
this Article shall contain the following provisions and/or clauses: (i) a
cross-liability clause; (ii) a provision in such policy that the coverage
carried by Landlord shall be excess insurance; (iii) a provision including
Landlord, Landlord's managing agent and other parties (including mortgagees)
designated by Landlord as additional insureds (primary status, if available)
(except with respect to workers' compensation insurance); (iv) a waiver by the
insurer of any right of subrogation against Landlord, its agents, employees and
representatives which arises or might arise by reason of any payment under such
policy or by reasons of any act or omission of Landlord, its agents, employees,
or representatives; (v) a severability clause; and (vi) a provision that the
insurer will not cancel, materially change, reduce aggregates or coverage or
fail to renew the coverage provided by such policy without first giving Landlord
and all additional insureds thirty (30) days' prior written notice.


C.         A copy of each paid-up policy or certificate of insurance accompanied
by original endorsements signed by the insurance company evidencing the policies
required hereunder, along with evidence of payment and appropriately
authenticated by the insurer or its authorized agent certifying that such policy
has been issued providing the coverage required by this Article, and containing
provisions specified herein, shall be delivered to Landlord not less than
fifteen (15) days prior to the earlier of (x) the Term Commencement Date, or (y)
the date Tenant shall first take possession of the Demised Premises for any
purpose, and, upon renewals, not less than thirty (30) days prior to the
expiration of such coverage.


D.         If Tenant fails to deliver to Landlord on time any required evidence
of insurance coverage, or fails to carry any insurance required hereunder, or by
law or governmental regulations, then Landlord may (but is not obligated to)
purchase the required coverage on behalf of Tenant, as provided above, in which
event Tenant shall pay to Landlord on demand the cost of such insurance coverage
plus ten percent (10%) of the amount of such cost as a service charge to
Landlord. No such purchase by Landlord shall be deemed a waiver of Tenant's
default and Landlord may pursue its full rights and remedies on account of such
default.

 
Intellicheck Mobilisa, Inc.
Page 17

--------------------------------------------------------------------------------

 
 
ENTIRE AGREEMENT
 
40.        This Lease contains the entire agreement between the parties and all
prior negotiations and agreements are merged herein.  Neither Landlord nor
Landlord's agent or representative has made any representation, or statement, or
promise, upon which Tenant has relied regarding any matter or thing relating to
the Building, the land allocated to it, (including the Building Parking Area) or
the Demised Premises, or any other matter whatsoever, except as is expressly set
forth in this Lease, including, but without limiting the generality of the
foregoing, any statement, representation or promise as to the fitness of the
Demised Premises for any particular use, the services to be rendered to the
Demised Premises or the prospective amount of any item of additional rent.  No
oral or written statement, representation or promise whatsoever with respect to
the foregoing or any other matter made by Landlord, its agents or any broker,
whether contained in an affidavit, information circular, or otherwise shall be
binding upon Landlord unless expressly set forth in this Lease.  No rights,
easements or licenses are or shall be acquired by Tenant by implication or
otherwise unless expressly set forth in this Lease.  This Lease may not be
changed, modified or discharged, in whole or in part, orally, and no executory
agreement shall be effective to change, modify or discharge, in whole or in
part, this Lease or any obligations under this Lease, unless such agreement is
set forth in a written instrument executed by the party against whom enforcement
of the change, modification or discharge is sought.  All references in this
Lease to the consent or approval of Landlord shall be deemed to mean the written
consent of Landlord, or the written approval of Landlord, as the case may be,
and no consent or approval of Landlord shall be effective for any purpose unless
such consent or approval is set forth in a written instrument executed by
Landlord.  Landlord and Tenant understand, agree, and acknowledge that (i) this
Lease has been freely  negotiated by both parties; (ii) Tenant is sophisticated
in real estate matters or has employed professionals to assist Tenant in the
negotiation of this Lease; and (iii) that, in any controversy, dispute, or
contest over the meaning, interpretation, validity, or enforceability of this
Lease or any of its terms or conditions, there shall be no inference,
presumption, or conclusion drawn whatsoever against either party by reason of
that party having drafted this Lease or any portion thereof.
 
DEFINITIONS
 
41.        The term “Landlord” as used in this Lease means only the owner, or
the mortgagee in possession, for the time being of the land and Building (or the
owner of a lease of the Building or of the land and Building) of which the
Demised Premises form a part, so that in the event of any sale or other transfer
of said land and Building or of said lease, or in the event of a lease of the
Building, or of the land and Building, the said Landlord shall be and hereby is
entirely freed and relieved of all covenants and obligations of Landlord
hereunder, and it shall be deemed and construed as a covenant running with the
land without further agreement between the parties or their successors in
interest, or between the parties and the purchaser or other transferee at any
such sale, or the said lessee of the Building, or of the land and Building,
provided that the purchaser, transferee or the lessee of the Building assumes
and agrees to carry out any and all covenants and obligations of Landlord
hereunder.  The words “re-enter”, “re-entry” and “re-entered” as used in this
Lease are not restricted to their technical legal meanings.  The term “business
days” as used in this Lease shall exclude Saturdays, (except such portion
thereof as is covered by specific hours in Article 6 hereof), Sundays and all
days observed by the State and Federal Government as legal holidays.


The terms “person” and “persons” as used in this Lease shall be deemed to
include natural persons, firms, corporations, associations and any other private
or public entities, whether any of the foregoing are acting on their own behalf
or in a representative capacity.
 
PARTNERSHIP TENANT
 
42.        If Tenant is a partnership (or is comprised of two (2) or more
persons, individually and as co-partners of a partnership) or if Tenant's
interest in this Lease shall be assigned to a partnership (or to two (2) or more
persons, individually and as co-partners of a partnership ) pursuant to Article
21 (any such partnership and such persons being referred to in this Section as
“Partnership Tenant”), the following provisions of this Section shall apply to
such Partnership Tenant: (a) the liability of each of the parties comprising
Partnership Tenant shall be joint and several, and (b) each of the parties
comprising Partnership Tenant hereby consents in advance to, and agrees to be
bound by, any modifications of this Lease which may hereafter be made and by any
notices, demands, requests or other communications which may hereafter be given,
by Partnership Tenant or by any of the parties comprising Partnership Tenant,
and (c) any bills, statements, notices, demands, requests or other
communications given or rendered to Partnership Tenant or to any of the parties
comprising Partnership Tenant shall be deemed given or rendered to Partnership
Tenant and to all such parties and shall be binding upon Partnership Tenant and
all such parties, and (d) if Partnership Tenant shall admit new partners, all of
such new partners shall, by their admission to Partnership Tenant, be deemed to
have assumed performance of all of the terms, covenants and conditions of this
Lease on Tenant's part to be observed and performed, and (e) Partnership Tenant
shall give prompt notice to Landlord of the admission of any such new partners,
and upon demand of Landlord, shall cause each such new partner to execute and
deliver to Landlord an agreement in form satisfactory to Landlord, wherein each
such new partner shall assume performance of all of the terms, covenants and
conditions of this Lease on Tenant's part to be observed and performed (but
neither Landlord's failure to request any such agreement nor the failure of any
such new partner to execute or deliver any such agreement to Landlord shall
vitiate the provisions of subdivision (d) of this Article).

 
Intellicheck Mobilisa, Inc.
Page 18

--------------------------------------------------------------------------------

 
 
SUCCESSORS, ASSIGNS, ETC.
 
43.        The covenants, conditions and agreements contained in this Lease
shall bind and inure to the benefit of Landlord and Tenant and their respective
heirs, distributees, executors, administrators, successors, and, except as
otherwise provided in this Lease, their respective assigns.
 
APPLICATION OF INSURANCE PROCEEDS, WAIVER OF SUBROGATION
 
44.        In any case in which Tenant shall be obligated under any provisions
of this Lease to pay to Landlord any loss, cost, damage, liability or expense
suffered or incurred by Landlord, Landlord shall allow to Tenant as an offset
against the amount thereof the net proceeds of any insurance collected by
Landlord for or on account of such loss, cost, damage, liability or expense,
provided that the allowance of such offset does not invalidate or prejudice the
policy or policies under which such proceeds were payable.  In any case in which
Landlord shall be obligated under any provisions of this Lease to pay to Tenant
any loss, cost, damage, liability or expense suffered or incurred by Tenant,
Tenant shall allow to Landlord as an offset against the amount thereof the net
proceeds of any insurance collected by Tenant for or on account of such loss,
cost, damage, liability or expense, provided that the allowance of such offset
does not invalidate or prejudice the policy or policies under which such
proceeds were payable.
 
CAPTIONS AND INDEX
 
45.        The captions and the index at the beginning of this Lease, if any,
are included only as a matter of convenience and for reference, and in no way
define, limit or describe the scope of this Lease nor the intent of any
provisions thereof.
 
RECOVERY FROM LANDLORD
 
46.        A.        Tenant shall look solely to the estate and property of
Landlord in the land and building of which the Demised Premises are a part, for
the satisfaction of Tenant's remedies for the collection of a judgment (or other
judicial process) requiring the payment of money by Landlord in the event of any
default or breach by Landlord with respect to any of the terms, covenants and/or
conditions of this Lease to be observed and/or performed by Landlord, and no
other property or assets of such Landlord shall be subject to levy, execution or
other enforcement procedure for the satisfaction of Tenant's remedies.


B.         With respect to any provision of this Lease which provides for
Landlord's approval and/or consent, Tenant, in no event, shall be entitled to
make, nor shall Tenant make any claim, and Tenant hereby waives any claim, for
money damages; nor shall Tenant claim any money damages by way of set-off,
counterclaim or defense, based upon any claim or assertion by Tenant that
Landlord has unreasonably withheld or unreasonably delayed any such consent or
approval.
 
BROKER
 
47.        Tenant represents and warrants to Landlord that Newmark of Long
Island, LLC d/b/a Newmark Knight Frank is the sole broker who brought the
Demised Premises to Tenant's attention and with whom Tenant has negotiated in
bringing about this Lease.  Tenant agrees to indemnify, defend and save Landlord
harmless of, from and against any and all claims (and all expenses and fees,
including attorneys fees, related thereto) for commissions or compensation made
by any other broker or entity, arising out of or relating to the breach by
Tenant of the foregoing representation. As, if and when this Lease shall be
fully executed and unconditionally delivered by both Landlord and Tenant,
Landlord agrees to pay any commission that may be due the above-named broker in
connection with this Lease in accordance with a separate agreement between
Landlord and said broker.
 
SECURITY DEPOSIT
 
48.        A.        Tenant has deposited with Landlord the sum of $58,300.00,
as security for the faithful performance and observance by Tenant of the terms,
provisions and conditions of this Lease; it is agreed that in the event Tenant
defaults in respect of any of the terms, provisions and conditions of this
Lease, Landlord may use, apply or retain the whole or any part of the security
so deposited to the extent required for the payment of any sum as to which
Tenant is in default.  In the event that Tenant shall fully and faithfully
comply with all of the terms, provisions, covenants and conditions of this
Lease, the security shall be returned to Tenant within sixty (60) days after the
date fixed as the end of this Lease and after delivery of entire possession of
the Demised Premises to Landlord.  In the event of a sale of the land and
Building or leasing of the Building, Landlord shall have the right to transfer
the security to the vendee or lessee and Landlord shall thereupon be released by
Tenant from all liability for the return of such security.

 
Intellicheck Mobilisa, Inc.
Page 19

--------------------------------------------------------------------------------

 
 
SEVERABILITY OF PROVISIONS
 
49.        If any provision or any portion of any provision of this Lease or the
application of any such provision or any portion thereof to any person or
circumstance, shall be held invalid or unenforceable, the remaining portion of
such provision and the remaining provisions of this Lease, or the application of
such provision or portion of such provision as is held invalid or unenforceable
to persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby and such provision or portion of
any provision as shall have been held invalid or unenforceable shall be deemed
limited or modified to the extent necessary to make it valid and enforceable; in
no event shall this Lease be rendered void or unenforceable.
 
RENEWAL OPTION
 
50.          A.          Tenant shall have the option, to be exercised as
hereinafter provided, to extend the Demised Term for a period of five (5) years
upon the following terms and conditions:


B.          That at the time of the exercise of such option Tenant shall not be
in default in the performance of any of the terms, covenants or conditions
herein contained with respect to a matter as to which notice of default has been
given hereunder and which has not been remedied within the time limited in this
Lease.


C.          That at the time of the exercise of such option and at the time of
the commencement of such extended period Tenant shall not have assigned this
Lease or sublet any portion of the Demised Premises (except per subsection 21. F
hereof).


D.          That such extension shall be upon the same terms, covenants and
conditions as in this Lease provided, except that (i) there will be no further
privilege of extension for the Demised Term beyond the period referred to above;
(ii) during the renewal period, the annual rental payable by Tenant to Landlord
shall continue to be the base annual rent as calculated pursuant to Article 3
hereof (including the provisions of Section 3. B  hereof); and (iii) during the
extension period, the base year for determining additional rent under the
escalation clause, Article 11, shall remain unchanged and continue to be the
base year established at the commencement of the Demised Term.


E.          Notwithstanding anything in this Article contained to the contrary,
Tenant shall not be entitled to an extension, if at the time of the commencement
of the extended period Tenant shall be in default under any of the terms,
covenants or conditions of this Lease with respect to a matter as to which
notice of default has been given hereunder and which has not been remedied
within the time limited in this Lease, or if this Lease shall have terminated
prior to the commencement of said period.


F.          Tenant shall exercise its option to the extension of the Demised
Term by notifying Landlord of Tenant's election to exercise such option at least
twelve (12) months prior to the expiration of the initial Demised Term.  Upon
the giving of this notice, this Lease shall be deemed extended for the specified
period, subject to the provisions of this Article, without execution of any
further instrument.
 
TENANT'S RIGHT OF FIRST OFFER
 
51.           Provided this Lease is in full force and effect, and that Tenant
shall not be in default beyond any applicable notice and cure periods in the
performance of any of the terms, covenants or conditions herein contained with
respect to a matter as to which notice of default has been given hereunder and
which has not been remedied within the time specified in this Lease, on and
after the Term Commencement Date, subject and subordinate to (i) any rights of
first offer, rights of first refusal, or any similar such rights of any existing
tenants in the Building, (ii) any renewal rights of any tenants in the Building,
and (iii) the right of Landlord to negotiate a renewal or extension of a lease
with any tenants in the Building, Tenant shall have the right of first offer
with respect to the leasing of space in the Building contiguous to the Demised
Premises (an “Expansion Space”) during the term of the Lease.  Such right of
first offer shall be exercisable, and shall be subject to the conditions
following:


A.          Before offering a lease for an Expansion Space to a third party,
Landlord shall send to Tenant written notice of its intention to rent an
Expansion Space (a "Landlord's Notice").  Tenant shall have ten (10) business
days from the date of delivery of such Landlord’s Notice to deliver to Landlord
written notice (an “Acceptance Notice") wherein Tenant may agree to lease the
Expansion Space on the terms specified herein.

 
Intellicheck Mobilisa, Inc.
Page 20

--------------------------------------------------------------------------------

 


B.           If Tenant declines to lease an Expansion Space or fails to reply to
Landlord's Notice within said ten (10) business day period, Landlord may lease
such Expansion Space to any third party upon any terms as Landlord may desire.


C.           If Tenant timely delivers an Acceptance Notice to Landlord, the
parties shall promptly enter into a modification of lease agreement for the
Expansion Space reflecting the terms herein, and shall make appropriate pro rata
adjustments with respect to all items of additional rent which depend on the
amount of space occupied by Tenant, including, but not limited to, tax
escalations pursuant to Article 11, electric rent pursuant to Schedule C, and
the number of parking spaces to be used by the Tenant pursuant to Article 9.


D.           If Tenant timely exercises its right of first offer Landlord shall
prepare and renovate such Expansion Space for use and occupancy by the Tenant
(the “Expansion Space Work”) subject to a mutually agreeable plan and using
building standard materials, and at a cost to Landlord not to exceed the “Pro
Rata Work Letter” based upon the remaining term of this Lease.  The Pro Rata
Work Letter shall be calculated by multiplying (i) the cost per rentable square
foot of Landlord’s Initial Construction, including Landlord’s general
contractor’s overhead and profit, paid by Landlord, multiplied by the rentable
square feet of such Expansion Space times (ii) the remaining term of this Lease
(at the time of the substantial completion of the Expansion Space Work) divided
by the Demised Term.


E.           Upon substantial completion of the Expansion Space Work, the base
annual rental rate, electricity rate and additional rent for the Demised
Premises shall be increased by the rent allocable to such Expansion Space (the
“Expansion Space Rent”).  The initial Expansion Space Rent shall be computed by
multiplying (i) the total number of rentable square feet comprising such
Expansion Space times (ii) the amount of base annual rental rate, electricity
rate and additional rent per square foot then being paid by Tenant for the
original Demised Premises hereunder, as theretofore escalated as in Articles “3”
and “11” and Schedule C hereof provided, and otherwise on the same terms and
conditions as set forth in this Lease.


F.           In the event Tenant exercises its right of first offer as
hereinabove provided, upon substantial completion of such Expansion Space Work,
should the Expiration Date be a date less than five (5) years from the date
Landlord completes such Expansion Space Work, the Demised Term of this Lease
shall be deemed amended and extended to terminate five (5) years from the date
Landlord completes such Expansion Space Work, it being intention of Landlord and
Tenant that the term of the Lease for the Demised Premises and the Expansion
Space (including the expiration dates thereof) shall for all purposes be
co-terminus. The Renewal Option set forth in Article 50 shall remain unaffected
by an exercise of Tenant’s right of first offer.


G.           The exercise of the Right of First Offer as set forth in this
Article 51 shall render the Termination Option as set forth in Article 52 null
and void and of no further force or effect.


H.           If Tenant declines to lease an Expansion Space, Tenant acknowledges
and agrees that Landlord may grant such tenants of such Expansion Space renewal
options therefor and that the right of first offer set forth in this Article 51
shall be subject and subordinate thereto.


I.            Landlord does not warrant the availability of Expansion Space.
 
EXERCISE FACILITY
 
52.           Tenant and its employees shall be permitted to use the exercise
facility of the Building subject to Rules and Regulations of Landlord now or
hereafter imposed, of which Tenant receives written notice.  Tenant agrees to
carry insurance to cover the risk of injury, claims, losses and liabilities
arising from the use of the Exercise Facility; and Tenant agrees to indemnify,
defend and hold Landlord harmless from and against any such claims, losses or
liabilities.  All users shall use the Exercise Facility at their own risk and
all users of the Exercise Facility will be required to execute an appropriate
disclaimer form provided by Landlord. Landlord, at its sole cost and expense,
shall maintain, repair and replace the equipment within the Exercise Facility so
as to keep same in good condition and repair.  Tenant’s employees desiring use
of the Exercise Facility will be required to pay to Landlord an annual fee of
$125.00 (subject to reasonable increases in the sole discretion of
Landlord).  Anything herein contained to the contrary notwithstanding, Landlord
does not represent, warrant, covenant, or agree that the presently existing
exercise facility at the Building will continue to be in existence, available or
operational during the Demised Term.

 
Intellicheck Mobilisa, Inc.
Page 21

--------------------------------------------------------------------------------

 
 
CONFERENCE FACILITY
 
53.        Subject to availability and Rules and Regulations of Landlord now or
hereafter imposed regarding use of the Building’s conference facility, Tenant
shall be permitted to use the Building’s lower level conference facility for one
(1) business day per annum during each year of the Demised Term without a fee
imposed by Landlord for such use.  Anything herein contained to the contrary
notwithstanding, Landlord does not represent, warrant, covenant, or agree that
the presently existing conference facility at the Building will continue to be
in existence, available or operational during the Demised Term.


IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the date
first above written.


LANDLORD:
 
TENANT:
     
JQ1 ASSOCIATES, LLC
 
INTELLICHECK MOBILISA, INC.
         
By:
/s/ Andrew D. Newman
 
By:
/s/ Peter J. Mundy
         
Name:  
Andrew D. Newman
 
Name:  
Peter J. Mundy
Title:
Manager
 
Title:
CFO


 
Intellicheck Mobilisa, Inc.
Page 22

--------------------------------------------------------------------------------

 

State of
)

 
)ss.:

County of
)



On the ____ day of April, 2010, before me, the undersigned, a Notary Public in
and for said State, personally appeared _________________________, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.


State of
)

 
)ss.:

County of
)



On the ____ day of April, 2010, before me, the undersigned, a Notary Public in
and for said State, personally appeared _________________________, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 
Intellicheck Mobilisa, Inc.
Page 23

--------------------------------------------------------------------------------

 